Citation Nr: 0432472	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-11 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for arthritis of the 
feet.

3.  Entitlement to a disability rating in excess of 20 
percent for urticaria.

4.  Entitlement to a disability rating in excess of 10 
percent for Bell's palsy.

5.  Entitlement to a disability rating in excess of 10 
percent for status post hallux valgus of the left foot, 
status post bunionectomy.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to May 
1992.  He had additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In a May 2002 rating decision, the RO, in pertinent part, 
denied the veteran's claim for service connection for pes 
planus and granted a 10 percent rating for residuals of 
Bell's palsy.  In an August 2002 rating decision, the RO, in 
pertinent part, confirmed a 20 percent rating for urticaria.  
In an October 2002 rating decision, the RO denied service 
connection for arthritis of the joints.  Subsequently, in a 
December 2002 rating decision issued in January 2003, the RO 
confirmed 10 percent ratings for Bell's palsy and the 
veteran's status post hallux valgus of the left foot, status 
post bunionectomy (left foot disability).

In April 2004, the veteran testified at a Central Office (CO) 
hearing before the undersigned Veterans Law Judge; a copy of 
the hearing transcript is associated with the record.  At 
that hearing, the veteran indicated that his request for 
service connection for arthritis of the joints was really a 
claim for service connection for arthritis of the feet as 
recharacterized above.  He also submitted additional medical 
records, along with a waiver of consideration by the agency 
of original jurisdiction.

In a December 2002 statement, the veteran requested service 
connection for excursion of joints, fatigue pain, and 
functional loss to his left great toe.  These issues are 
referred to the RO for appropriate action.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran  
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  In light of the VCAA, VA revised the provisions of 38 
C.F.R. §§ 3.102 and 3.159.  38 C.F.R. §§ 3.102, 3.159 (2003); 
see 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  These amendments 
were effective November 9, 2000.  The VCAA provides a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts and what is needed to 
substantiate a claim.

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issues on appeal.  
Consequently, a remand is required to comply with the notice 
and duty to assist provisions contained in the VCAA.  
VAOPGCPREC 7-2004.  In particular, the Board observes that 
the rating criteria pertaining to skin disorders, to include 
scars, were amended, effective August 30, 2002.  See 67 Fed. 
Reg. 49,590-99 (July 31, 2002) (as amended by 67 Fed. Reg. 
58,448 (Sept. 16, 2002)).  Moreover, in the statements of the 
case, the RO did not provide the veteran with the regulations 
implementing the VCAA for issues 1, 3 and 4 above.

In his testimony and other pleadings, the veteran contends 
that he should be service connected for pes planus due to in-
service aggravation and for arthritis of the feet secondary 
to his hallux valgus.  The Board observes that the veteran's 
November 1985 enlistment examination report reflects pes 
planus, moderate, asymptomatic.  Service medical records show 
complaints of, and treatment for, bilateral foot pain due to 
marching and running, in December 1990, and for hallux valgus 
and pes planus due to reaching and standing, in May 1991.  In 
February 1992, the veteran underwent a bunionectomy for 
hallux valgus of the left foot (great toe).  The veteran 
declined a separation examination in May 1992.  February 1994 
X-rays of the left foot reveal pes planus and mild 
degenerative changes about the first metatarsophalangeal 
(MTP) joint manifested by sclerosis and degenerative spurring 
but no significant hallux valgus deformity was seen.  August 
1996 VA hospital records show diagnoses of degenerative joint 
disease of the MTP joint of the left great toe, right hallux 
valgus and left hallux rigidus, status post bunionectomy 
prior to undergoing a right Chevron osteotomy for hallus 
valgus and a left cheilectomy.  

The Board observes, when the RO issued the May 2002 rating 
decision, VA regulations prohibited establishing service 
connection for aggravation of a preexisting chronic disease 
that first becomes manifest to a degree of 10 percent or more 
following discharge from military service.  This prohibition 
was inconsistent with the statute (38 USCA 1112(a)) as 
interpreted by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) in Splane v. West, 
216 F. 3d 1058 (2000).  Therefore, during the pendency of the 
appeal, VA amended 38 CFR 3.307(a), (c), (d), and 3.309(a), 
effective November 7, 2002, to conform to the plain language 
of the statute and the conclusions in Splane.  See 67 Fed. 
Reg. 67,792-93 (Nov. 7, 2002). 

Moreover, in a 2003 opinion, the VA's General Counsel 
determined that, contrary to 38 C.F.R. § 3.304(b) (2002), the 
statute provides that the presumption of soundness is 
rebutted only where clear and unmistakable evidence shows 
that the condition existed prior to service and that it was 
not aggravated by service.  Under the language of the 
statute, VA's burden of showing that the condition was not 
aggravated by service is conditioned only upon a predicate 
showing that the condition in question was not noted at entry 
into service.  The statute imposes no additional requirement 
on the claimant to demonstrate that the condition increased 
in severity during service.  Because 38 C.F.R. § 3.304(b) 
(2002) imposed a requirement not authorized by 38 U.S.C.A. 
§ 1111, it was inconsistent with the statute.  See VAOPGCPREC 
3-2003; see also Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. 
Cir. 1994).  The General Counsel concluded that 38 U.S.C.A. 
§ 1111 requires VA to bear the burden of showing the absence 
of aggravation in order to rebut the presumption of sound 
condition.  See also Cotant v. Principi, 17 Vet. App. 116, 
123-30 (2003) (for a detailed discussion of the legislative 
history relating to presumption of soundness and the 
possibility that the omission of the relevant language from 
38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. 
§ 3.304(b) should be construed as consistent with the VA's 
pre-February 1961 regulations).  

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
Any supplemental statement of the case should include a 
discussion of the ramifications of VAOPGCPREC 3-2003 and the 
holding in Wagner when considering whether service connection 
is warranted for pes planus and should consider whether the 
veteran has arthritis secondary to his service-connected 
hallux valgus disabilities of both feet.  

The Board also notes that the duty to assist includes 
obtaining non-VA and VA treatment records and providing a VA 
medical examination or a medical opinion when necessary for 
an adequate determination.  The veteran testified that he has 
received both private and VA treatment for residuals of 
Bell's palsy and his skin and foot disabilities.  On remand, 
the RO should ask the veteran to identify healthcare 
providers and obtain any missing treatment records.  Although 
the January 2002 VA foot examiner noted "none" under 
"Flatfoot," the Board observes that he did not have any 
medical records to review.  While the April 2002 VA foot 
examiner reviewed medical records, the report reflects that 
an examination for flatfoot was not requested.  The Board 
observes that no examiner has been asked to render an opinion 
as to whether the veteran's pre-existing pes planus was 
aggravated by service or by his service-connected foot 
disabilities or whether the veteran has arthritis of the feet 
that was incurred in service, was manifested within one year 
of service discharge, or is secondary to his service-
connected foot disabilities.  

As noted above the RO did not provide notice to the veteran 
of the current skin rating criteria.  Moreover, the RO did 
not consider all likely rating criteria for the veteran under 
38 C.F.R. §§ 4.71a and 4.118, pertaining to his service-
connected skin (urticaria) and left foot disabilities.  In 
particular, the Board notes that the RO rated the veteran's 
urticaria under 38 C.F.R. § 4.104, Diagnostic Code 7118, for 
angioneurotic edema, instead of under former 38 C.F.R. 
§ 4.118, Diagnostic Codes 7806 and 7817 for eczema or 
dermatitis exfoliativa or current Diagnostic Code 7825 for 
urticaria.  During his testimony, the veteran contended that 
his service-connected disabilities had worsened.  On remand, 
the veteran should be scheduled for orthopedic, neurologic, 
and skin examinations to ascertain the nature and extent of 
the veteran's residuals of Bell's palsy and his left foot and 
skin disorders and to provide findings under both the former 
and current skin rating criteria.  The RO must consider 
whether alleged headaches and/or ptosis of the left eyelid is 
associated with the veteran's Bell's palsy and, if so, 
whether they warrant separate ratings under Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  Similarly, the RO must consider 
whether a separate rating is warranted for surgical scarring 
for his left foot disability.  On remand, the RO also must 
consider rating the veteran's skin (urticaria) and scar 
disabilities under both the former and current rating 
criteria.  The current criteria cannot be used prior to their 
respective effective date.  DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should ask the veteran to 
identify all healthcare providers who 
have treated him for residuals of Bell's 
palsy and any foot or skin disorders 
since May 1992 and furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of any 
post-service private medical records 
concerning the veteran, which may be 
available.  The RO should then attempt to 
obtain missing post-service medical 
records concerning the veteran, to 
include treatment records from Thomas P. 
Whitfield, D.P.M. of the Charlotte Foot 
Center, W. Hodges Davis, M. D. of Miller 
Foot and Ankle Team, the AAA Family Foot 
Care Centers, Inc., the Metrolina 
Comprehensive Health Center, Inc., and 
the Dermatology Practice of the 
Carolinas, P.A. of Charlotte, North 
Carolina; Carolina Bone & Joint of 
Monroe, North Carolina; the Charleston, 
South Carolina and the Salisbury, North 
Carolina VA Medical Centers, from May 
1992 to the present.  If records are 
unavailable, please have the health care 
provider so indicate.  

2.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and C.F.R. §  3.159 
(2003); as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence needed to 
establish service connection for a 
preexisting condition and to establish 
service connection on a direct, 
presumptive or secondary basis; (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his service-connection and increased 
rating claims; (3) about the information 
and evidence that VA has and/or will seek 
to provide; (4) about the information and 
evidence the claimant is expected to 
provide; and (5) request or tell him to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issues on appeal.

3.  After completion of 1 and 2 above, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded neurologic, 
orthopedic and skin examinations to 
determine the nature and extent of the 
veteran's service-connected residuals of 
Bell's palsy and status post hallux 
valgus of the left foot, status post 
bunionectomy, and urticaria, and whether 
the veteran has pes planus and/or 
arthritis of both feet and, if found, the 
etiology of the disorder(s).  The claims 
file, this remand and treatment records 
must be made available to, and be 
reviewed by, the examiners in connection 
with the examinations, and they should so 
indicate in their reports.  The examiners 
should perform any tests or studies 
deemed necessary for an accurate 
assessment, including X-ray examination 
and range of motion studies expressed in 
degrees.

First, the neurologic examiner should 
determine the nature and extent of the 
veteran's service-connected residuals of 
Bell's palsy.  In particular, the 
examiner should give an opinion as to 
whether the veteran's drooping left 
eyelid (ptosis) and alleged headaches are 
symptoms or residuals of Bell's palsy.  
Moreover, the examiner should indicate 
the extent of paralysis of the veteran's 
left seventh (facial) cranial nerve 
(i.e., whether moderate or severe 
incomplete paralysis or complete 
paralysis of this nerve is present).

Second, the orthopedic examiner should 
determine the nature and extent of the 
veteran's service-connected status post 
hallux valgus of the left foot, status 
post bunionectomy.  If range of motion 
studies demonstrate any limitation of 
motion, the orthopedic examiner should 
discuss whether the limitation may be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The 
orthopedic examiner should specify any 
anatomical damage, identify the muscle 
groups involved, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
orthopedic examiner should specify any 
functional loss due to pain or weakness, 
if possible measured in degrees of 
limitation of motion, and document all 
objective evidence of those symptoms.  In 
addition, the orthopedic examiner should 
provide an opinion as to the degree of 
any functional loss likely to result from 
a flare-up of symptoms or on extended 
use.  The orthopedic examiner should 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  The examiner should 
indicate whether the veteran's left foot 
disability was operated on with resection 
of metatarsal head, is manifested by 
severe hallux rigidus or severe hallux 
valgus, moderately severe or severe 
malunion or nonunion of the tarsal or 
metatarsal bones, or could be 
characterized as a moderately severe or 
severe foot injury. 

Third, the orthopedic examiner should 
indicate whether the veteran had pes 
planus or arthritis of either foot, or 
both feet.  If either pes planus or 
arthritis is diagnosed, the examiner 
should give an opinion on the nature, 
time of onset and etiology of the 
disorder(s).  Assuming pes planus or 
arthritis is diagnosed, after a review 
all pertinent medical treatment and 
examination records in the veteran's 
claims file, and following a thorough 
clinical examination, the examiner should 
offer opinions as to: (1) whether it is 
at least as likely as not (50 percent or 
more probability) that the veteran's 
arthritis of the foot is etiologically 
related to the veteran's period of active 
duty or was manifested within one year of 
service discharge (May 1992); (2) whether 
it is at least as likely as not (50 
percent or greater probability) that his 
arthritis, was caused, or aggravated, by 
his service-connected hallux valgus or is 
age-related; (3) whether it is at least 
as likely as not (50 percent or more 
probability) that the veteran's pes 
planus was aggravated by active duty, and 
(4) whether it is at least as likely as 
not (50 percent or greater probability) 
that his pes planus, was aggravated by 
his service-connected hallux valgus.

Fourth, the skin examiner should 
expressly give the extent of the scarring 
related to residuals of a bunionectomy 
and a cheilectomy for hallux 
valgus/rigidus of the left foot in square 
inches or square centimeters, should 
indicate whether the veteran's scarring 
is unstable (i.e., frequent loss of 
covering of skin over the scar), deep, 
superficial (i.e., not associated with 
underlying tissue damage), poorly 
nourished with repeated ulceration, 
ragged, adherent, or tender and/or 
painful on objective demonstration, and 
whether the scarring limits the function 
of, or causes limited motion of, the 
affected part.  With regard to the 
veteran's urticaria, the examiner should 
indicate whether the veteran has 
recurrent episodes of urticaria occurring 
at least four times during the past 12-
month period, responding to treatment 
with antihistamines or sympathomimetics; 
recurrent debilitating episodes occurring 
at least four times during the past 12-
month period that requires intermittent 
systemic immunosuppressive therapy for 
control; or recurrent debilitating 
episodes occurring at least four times 
during the past 12-month period despite 
continuous immunosuppressive therapy.  
The examiner should also indicate whether 
the veteran's urticaria is manifested by 
constant exudation or itching, extensive 
lesions, or marked disfigurement or 
ulceration or extensive exfoliation or 
crusting, and systemic or nervous 
manifestations, or is exceptionally 
repugnant.  The examiner should take into 
consideration unretouched color 
photographs when evaluating under these 
criteria.  

The examination reports should include a 
detailed account of all pathology found 
to be present.  The examiners should 
clearly outline the rationale for any 
opinion expressed.  If any requested 
medical opinion cannot be given, the 
examiners should state the reason why.

4.  After completion of the above, the RO 
should readjudicate the veteran's 
service-connection and increased rating 
claims, including any additional evidence 
obtained by the RO on remand.  In 
particular, the RO's review should 
include consideration of the provisions 
of the former and current skin rating 
criteria; and all applicable diagnostic 
codes under 38 C.F.R. §§ 4.71a and 4.118 
(2003) and the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.55, 4.56 (2003) for the 
veteran's increased rating claims; 
consideration of whether headaches and a 
left drooping eyelid are manifestations 
of residuals of Bell's palsy and warrant 
separate ratings and whether surgical 
scarring of the left foot also warrants a 
separate rating.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the 
case, which discusses the ramifications 
of VAOPGCPREC 3-2003 and the holding in 
Wagner, supra, with regard to the 
veteran's service-connection claim for 
pes planus if it remains denied and fully 
sets forth the controlling law and 
regulations pertinent to the issues on 
appeal, and be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.

The purposes of this remand are to comply with due process of 
law and further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim(s).  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




